The action of the trial court in approving without qualification Bill of Exceptions No. 14, in connection with the specific statement in the bill showing the testimony which the appellant expected to elicit from the witness impresses the writer with the opinion that, without violence to the rules of procedure, the bill fairly interpreted, shows that the trial judge regarded the proffered testimony inadmissible and purposely rejected it, over the objection of the appellant, properly made at the time.